Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Claims 1-3, 6, 8, 11-13, 15, and 17-24 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims recite “the one or more cell-receiving regions” which lacks antecedent basis, as the parent claim 1 recites “a plurality of cell-receiving regions.” For examination purposes, the dependent claims are considered to refer to the plurality of cell-receiving regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 11-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073258 or US 2018/0301772, both to Morita et al. (latter used for citation), in view of US 2010/0203378 to Narbonne et al. and US 2012/0188714 to Von Borck et al.
Regarding claim 1, Morita et al. teaches an interconnection for a power storage module 11 or battery comprising a plurality of cells or power storage elements 12 ([039-41]), the interconnection comprising: 
a circuit board 31 having a first face and a second face; (Fig. 3; [0044]); 
a heat sink, e.g. heat dissipating member 38, on the first face of the circuit board 31 (Fig. 3; [0048]); and 
a layer of electrically conducting material or conductive path (not shown) on the second face of the circuit board 31, said layer of electrically conducting material providing a plurality of cell-receiving regions for direct electrical connection with the plurality of cells, wherein the plurality of cell-receiving regions are arranged to allow connection to one or more of the plurality of the cells independently of connection to others of the plurality of cells, as the conductive path is connected to separate bus bars 33 of the power storage elements 12 (Fig. 3; [0045]).
Morita et al. does not expressly teach that the circuit board 31 comprises an electrically insulating substrate having the first face and the second face.
Narbonne et al. also relates to an interconnection or electrical connection device 1 between electrochemical storage battery cells (abstract) and teaches that the electrical connection device 1 comprises a printed electrical circuit layer 2 composed of a flexible material such as PEN (polyethylene naphthalate) or polyimide or of a semi-rigid flame retardant material such as FR4 (flame resistant 4), corresponding to the claimed electrically insulating substrate, that carries metallic tracks 6 which allow the electrical signals to be delivered to electronic components 7 mounted on the printed electrical circuit layer 2 (Fig. 1; [0039]; [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed electrically insulating substrate in the circuit board of Morita et al., motivated by the fact that Narbonne et al. demonstrates that such electrically insulating substrate is conventionally used for a circuit board on which conductive paths or metallic tracks are disposed (Fig. 1; [0039]; [0040]). The skilled artisan would have obtained expected results using a known material for a known product.
Finally, Morita et al. teaches that control portion 30 includes the circuit board 31, electronic components (not shown) that are mounted on the circuit board 31, and a connector 35 that is electrically connected to the circuit board 31 (Fig. 4; [0044]) and that the control portion 30 is configured to control a state of charge of the plurality of cells ([0044]), but does not expressly teach that the electrical circuitry including the control portion 30 is configured to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently of others of the plurality of cells.
Von Borck et al. also relates to an interconnection for a battery comprising a circuit board and teaches an electrical circuitry including a battery management system ([0026-40]; Fig. 18 and 19; [0169-173]; claims 6 and 8) comprising individual circuits arranged on the circuit board and configured to monitor and regulate the charging procedure and/or the discharging procedure (the state of charge) and temperature of the individual battery cells ([0030]; [0039]; Figs. 20-23; [0174-182]; claims 11-13), and further including one or more resistors ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]) and one or more temperature sensors (Fig. 22; [00180]; [0181]) mounted on the circuit board..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrical circuitry of Morita et al. to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently to others of the plurality of cells as demonstrated by Von Borck et al., motivated by the fact that Von Borck et al. teaches that the temperature and/or voltages of the individual battery cells can be better monitored and controlled in a battery module so faults in the individual battery cells can now be more rapidly detected and/or more precise statements concerning the state of charge of the battery cells can be made, so that the battery management system if required can send a corresponding communication to the driver and/or to the evaluation device so that the driver is advised at an early stage when he has to drive to a charging station or an electrical socket or travel to a repair workshop ([0016]; [0017]). 
Below if Fig. 3 of Morita et al.

    PNG
    media_image1.png
    553
    813
    media_image1.png
    Greyscale

Regarding claim 2, Narbonne et al. teaches that the printed electrical circuit layer 2 composed of a flexible material such as PEN (polyethylene naphthalate) or polyimide or of a semi-rigid flame retardant material such as FR4 (flame resistant 4) (Fig. 1; [0039]; [0040]). Since at least FR4 is the same substrate material used the instant invention, the electrically insulating substrate has the claimed thermal conductivity of at least 0.1 W.m-1.K-1.
Regarding claim 3, Narbonne et al. teaches that the thickness of printed electronic circuit layer 2 can be comprised between 0.05 mm and 3.2 mm depending on the material chosen ([0040]). The electrically insulating substrate would have had an overlapping range of thickness. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 6, Von Borck et al. teaches that the electrical circuitry comprises one or more resistors mounted on the second face of the electrically insulating substrate ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]).
Regarding claim 8, Von Borck et al. teaches that each resistor is positioned at a location proximate to the plurality of cell-receiving regions ([0034]; [0134]; Fig. 23; [0182]).
Regarding claim 11 and 12, Von Borck et al. teaches a plurality of temperature gauges, e.g. temperature sensors 324, mounted on the second face of the electrically insulating substrate, each temperature gauge being positioned at a location that is proximate to the plurality of cell-receiving regions (Fig. 22; [00180]; [0181]).
Regarding claim 13, as explained above, the instant claim is a product-by-process claim and the structure considered is that the layer of electrically conducting material comprises, on the second face of the substrate, discrete cell-receiving regions that are connected to one another by conductive tracks of the electrically conductive material. Morita et al. teaches that the layer of electrically conducting material comprises, on the second face of the substrate, discrete cell-receiving regions that are connected to one another by conductive tracks of the electrically conductive material as the conductive path is connected to separate bus bars 33 of the power storage elements 12 (Fig. 3; [0045]).
Regarding claim 15, Morita et al. teaches that the heat sink or heat dissipating member 38 comprises a layer of metal disposed on the first face of the substrate (Fig. 3; [0047]).
Regarding claim 17, Morita et al. teaches that the heat sink or heat dissipating member 38 is fixed to the surface of the circuit board 31 (Fig. 3; [0045]). This structure reads on the claimed metal clad printed circuit board.
Regarding claim 18, Morita et al. teaches a power storage module 11 or battery comprising:
the interconnection according to claim 1; and 
a plurality of cells or power storage elements 12, electrically connected to the plurality of cell-receiving regions of the interconnection as the conductive path of the circuit board 31 is connected to bus bars 33 of the power storage elements 12 (Fig. 3; [039-41]; [0044]; [0045]).
Regarding claim 20, Morita et al. teaches that the cells comprise contact tabs or bus bars 33 that are connected to the cell-receiving regions of the interconnection (Fig. 3; [0045]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., Narbonne et al., and Von Borck et al. as applied to claim 18 above, in view of US 2013/0108899 to Schaefer.
Regarding claim 19, Morita et al. does not expressly teach that the cells are lithium sulfur cells.
Schaefer also relates to a battery and teaches that lithium-sulphur battery may be used to provide energy for mobile information devices, tools, electrically operated automobiles and automobiles with hybrid drives (abstract; [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used lithium sulfur batteries in the invention of Morita et al., motivated by the fact that Morita et al. does not limit the power storage elements or battery units in the apparatus and Schaefer teaches that lithium sulfur batteries are versatile for various applications (abstract; [0085]). The skilled artisan would have appreciated using a known battery as the power source in the prior art inventions and would have obtained expected results.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., Narbonne et al., and Von Borck et al. as applied to claim 18 above, in view of EP 2685543 to Lu et al.
Regarding claim 21, Morita et al., Narbonne et al., and Von Borck et al. have rendered obvious the battery of claim 18. With the electrical circuitry incorporated into the interconnection, Von Borck et al. teaches a step of controlling the temperature of the battery: controlling, by the electrical circuitry including the battery management system, at least one of a state of charge of one or more of the plurality of cells and the temperature of one or more of the plurality of cells independently to others of the plurality of cells ([0030]; [0039]; Figs. 20-23; [0174-182]; claims 11-13). 
The prior arts do not expressly teach a step of conducting any heat generated in the cells to the cell-receiving regions on the second face of the substrate, and through the substrate to the heat sink, thereby dissipating heat from battery.
Lu et al. also relates to a battery comprising an interconnection and a plurality of cells electrically connected to the interconnection and teaches a method of controlling the temperature of the battery, the method comprising conducting any heat generated in the cells to an electrically conductive sheet 31, 32 contacting an electric-insulated thermally conductive pad 41, 42 (corresponding to a substrate) then to a heat sink or thermally conductive panel 51, 52, thereby dissipating heat from battery, as the electrically conductive sheet 31, 32, electric-insulated thermally conductive pad 41, 42, and thermally conductive panel 51, 52 are closely combined (Figs. 1 and 2; [0025-30]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the step of conducting away any heat generated in the cells of Morita et al. in the claimed method, motivated by the fact that Lu et al. demonstrates that the interconnection including a heat sink effectively conducts away heat from the battery units (Figs. 1 and 2; [0025-30]). 
Regarding claims 22 and 23, Von Borck et al. teaches passing a current through one or more resistors 330 mounted on the circuit board, whereby the heat generated in the resistor is used to increase the temperature of one or more of the cells independently to others of the plurality of cells as individual circuits for individual battery cells make it possible to monitor and control of the individual battery cells ([0030]; [0034]; [0038]; [0039]; [0134]; Fig. 23; [0182]). As a result, any temperature differences between the cells are reduced.
Regarding claim 24, Von Borck et al. teaches that the battery management system comprises a balancing circuit 306 which controls and/or regulates the rate of charge and/or discharge of the various cells 12 of a battery module 14 in order to ensure that the individual battery cells 12 of the battery module 14 have the same state of charge (Figs. 19 and 20; [0172]; [0174]; [0175]). This suggests that a current is drawn from one or more of the cells (i.e. one or more cell is discharged) in order to reduce differences in the state of charge of the cells. Von Borck et al. teaches that a current flows through a resistor mounted on the circuit board to generate heat for the battery cells ([0182]). The current would have been drawn from the one or more of the cells through the resistor for the resistor to function.

Response to Arguments
Applicant's arguments filed 3/25/2022 and 5/3/2022 have been fully considered. The Examiner has considered these remarks and the specification and determined that claim 1 raises no written description and indefiniteness issues with regards to the limitation about the layer of electrically conducting material.
Applicant's arguments filed 1/18/2022 have been fully considered. Applicant amended claim 1 about the layer of electrically conducting material and argued from Page 6 to 8 that Lu’s electrically conductive sheet 31 or 32 connecting to all of the battery units 20 does not provide the claimed plurality of cell-receiving regions arranged to allow connection to one or more of the plurality of cells independently from connection to others of the plurality of cells. The Examiner has dropped that rejection in response to the amendment. 
Applicant then argued from page 8 to 10 that the combination based on Morita, Narbonne, and Von Borck neither directs nor motivates the skilled artisan to create the claimed plurality of cell regions that is arranged to allow direct connection with a plurality of cells, in which connection to one or more of the plurality of cells is independent to connection to others of the plurality of cells. Specifically, at the top of Page 9, Applicant argued that the circuit board 31 of Morita is substantially physically separated from the power storage element 12 by “a space” and Morita does not distinctly specify how an electrical connection is established between the power storage elements 12 and the bus bars 33. The Examiner did not think that the space was a problem for electrical connections. The plurality of cell-receiving regions are formed where the bus bars of the cells in Morita contact the electrically conductive material or conductive path. In the instant invention, the tabs of the cells electrically connect to the cell-receiving regions and, similarly, the bus bars 33 of the power storage elements 12 electrically connect to the conductive path. Direct electrical connection is established in both cases. 
Applicant then argued that all of the power storage elements 12 are connected in series to each other by connection members 25, which are not positioned on the circuit board 31, and so Morita does not disclose a plurality of cell-receiving regions in direct connection with a plurality of cells. The Examiner respectfully disagrees. How the power storage elements are connected in series does not change the fact that the power storage elements of Morita are connected to bus bars 33 which are directly connected to the circuit board 31.
Furthermore, Applicant continued to argue that since the connection members 25 of Morita serve to connect all of the power storage units together in a series connection, Morita's bus bars 33 would not allow connection to one or more of the plurality of cells independently of others of the plurality of cells, which is required by claim 1. The Examiner respectfully disagrees. The cell-receiving regions of the instant invention are connected by conductive tracks as per claim 13. The limitation reciting “wherein the plurality of cell-receiving regions are arranged to allow connection to one or more of the plurality of the cells independently of connection to others of the plurality of cells” has been considered to refer to physical connections. Since the bus bars 33 are separated from each other as seen in Fig. 3, the cell-receiving region that connects to one bus bar/cell is physically independent from the connection to another bus bar/cell. 
Finally, Applicant argued that the circuit board of Morita is thermally isolated from the power storage elements 12 and so even if the temperature controlling circuitry of Von Borck were to be introduced to the circuit board of Morita, such circuitry could not be used to control the temperature of the power storage elements, whether independently or otherwise, because of the thermal isolation between the circuit board and the power storage elements. The Examiner respectfully disagrees. Von Borck teaches individual circuits provided on the circuit board to monitor and regulate the cells independently ([0030]; [0039]; Figs. 20-23; [0174-182]; claims 11-13). This control is beneficial to battery management and does not depend on whether the circuit board is thermally coupled to or isolated from the power storage elements. 
For these reasons, the combination of Morita, Narbonne, and Von Borck renders the claimed invention obvious. The rejection over claim 19 as previously generally presented also stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725        


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725